DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9, 11-14, 16-20, 22-24, 26-28 and 31 have been amended.
Claims 1-31 are pending and will be examined on the merits.  
Priority
	In the reply dated 3/14/2022, Applicant states the intent to submit a Petition for Unintentional Delay, a corrected Application Data Sheet (which updates the priority claim) and a certified copy of the priority document.  Examiner notes that, in a decision dated 05/03/2022, Applicant’s Petition had been dismissed without prejudice by the Office of Patent Application Processing.  No subsequent petitions of decisions were found by the examiner for this application.  As such, the examiner will use the priority date of 02/26/2019 (same priority date used in last Office Action). 

Rejections Withdrawn
The rejections of claims 13, 14 and 18 under 35 USC § 112(a) have been withdrawn in view of claim amendments.
  Applicant’s arguments, see page 2, filed 03/14/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The 35 USC §102(a)(2) rejections of 09/14/2021 has been withdrawn. 
Rejections Maintained
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (Dai, et al., WO 2018/050571; published 03/22/2018, of record) as evidenced by Hoang (Hoang, et al., Medicine (2016) 95:31, of record).
Dai discloses the compounds: 1) 6-amino-9[(r-chlorophenyl)methyl]-2-[S(S)-ethylsulfoimidoyl]-N-methyl-8-oxo--N-propyl-purine-7-carboxamide, 2) 6-amino-9-[(4-chlropheynyl(methyl)-2-[S(R)-ethylsulfonimodyl-N-methyl-8-oxo-N-propyl-purine-7-carboxamide and 3) 6-amino-9-[(4-chlorophenyl)methyl]-N-ethyl-2[S(S)-ethylsulfomidoyl]-N-methyl-8-oxo-purine-7-carboxamide (hereinafter “the compounds Dai”); (Dai, p 13, Table 1, compound 1-3 respectively).
Regarding claim 1, the compounds of Dai anticipates the genus of compounds of Formula (I) because the compounds of Dai is a species that meets all the chemical structural limitations of the variables associated with Formula (I).  Namely R1 is C2 alkyl, R2 is benzyl, with said benzyl being substituted by one halogen, R3 is –NR4R5 wherein R4 is C1 alkyl and R5 is C3 alkyl and the compounds of Dai is not any of the compounds prohibited by claim 1. 
Regarding claims 2-12, the compounds of Dai satisfies all the limitations of these claims as well.  Namely, R1 is ethyl (C2 alkyl), R2 is chlorobenzyl, R3 is –NR4R5 wherein R4 is methyl (C1 alkyl) and R5 is propyl (C3 alkyl) and R3 is ethyl (methyl)amino (for compound 3) and propyl(methyl)amino (for compounds 1 and 2).  
Regarding claims 13 and 14, the chemical names: 6-amino-9-[(4-chlorophenyl)methyl]-N-ethyl-2[S(S)-ethylsulfomidoyl]-N-methyl-8-oxo-purine-7-carboxamide (compound 3 of the of the compounds of Dai) appears in both claims 13 and 14.  
Regarding claim 17, Dai teaches that the compounds of Dai may be administered with various pharmaceutically acceptable inert carriers (Dai, p 18, lines 18-25)
Dai discloses that the compounds of Dai is used in a method for the treatment or prophylaxis of hepatitis B infection (Dai, claims 32 and 33).  
Hoang provides evidence that antiviral therapy was associated with a 72% reduced risk of hepatocellular cancer (HCC) amongst patients with hepatitis B (Hoang, p 5, ¶ 5).  
Patients with hepatitis treated using a method comprising the compounds of Dai would have a significantly reduced risk of developing HCC.  Individuals without hepatitis B treated by the compounds of Dai would have a significantly reduced risk of developing hepatitis B and thus a significantly reduced risk of developing HCC. Thus, the method comprising the administration of the compounds of Dai to a patient having hepatitis B would inherently act as a prophylaxis of liver cancer, specifically hepatocellular carcinoma, thus meeting the limitation of claims 1-17 with regard to prophylaxis.  
Response to Arguments
	Applicant argues that the art used (WO 2018/050571; “Dai”) should be disqualified as prior art under the provisions of 35 USC § 102(b)(2)(c) based on common ownership before the effective filing date of the instant application.  Applicant argues that the rejections made under 35 USC § 102 (a)(1) and 35 USC § 102 (a)(2) should be withdrawn.  
Regarding the rejections made under 35 USC § 102(a)(2)
Applicant’s arguments, see page 2, filed 03/14/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The rejections of claims 1-17 under 35 USC § 102(a)(2) of 09/14/2021 has been withdrawn. 
Regarding the rejections made under 35 USC § 102(a)(1)
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Examiner notes that Applicant only traversed the inclusion of Dai as prior art under the exemptions provided under 35 USC § 102(b)(2)(c).  Examiner points out that 35 USC § 102(b)(2) applies only to prior art under 35 USC § 102(a)(2) and not under prior art under 35 USC § 102(a)(1).  The exemptions to 35 USC § 102(a)(1) prior art are found under 35 USC § 102(b)(1) and are based on common inventorship, not common ownership.  There are no common inventors for Dai and the instant application.  Furthermore, Applicant has not supplied any documentation establishing that the subject matter disclosed in Dai was made by a 3rd party who had obtained the subject matter directly or indirectly from an inventor or joint inventor of the instant application.  As such, Dai still qualifies as prior art under 35 USC § 102(a)(1) and the rejections of claims 1-17 under 35 USC § 102(a)(1) are maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 18-20 and 23-26  are rejected under 35 U.S.C. 103 as being obvious over Dai (Dai, et al., WO 2018/050571; published 03/22/2018, of record) in view of Ren (Ren, et al., Oncology Letters 11: 2965-2960; 2016, of record) and Zalevsky (WO 2019036031, of record). 
Dai teaches the limitations of claim 1-17 for the reasons set forth above.
Dai also teaches that the compounds of Dai is a TLR7 agonist (Dai, p 13, Table 1, compound 3). Dai does not teach a method wherein the compounds of Dai is administered to treat hepatocellular carcinoma in conjunction with anti-PD-1/PD-L1 antagonistic antibodies.
Ren teaches that imiquimod (a TLR7 agonist) was able to attenuate hepatocellular cancer cell (HCC) proliferation as well as suppress HCC cell and stem cell proliferation and self-renewal.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compounds of Dai in patent in a method of treating liver cancer.  Dai teaches that the compounds of Dai patent is a TLR7 agonist.  Ren teaches that TLR agonists have anti-liver cancer activity.  The nexus of the combination is the agonizing of TLR7.  Agonizing TLR7 is capable of treating liver cancer.  The compound of the Dai is capable of agonizing TLR7.  One of ordinary skill in the art would have a reasonable expectation of success combating liver cancer with the compounds of Dai because the compound is a TLR7 agonist and Ren demonstrated in the prior art that another TLR7 agonist had anti-liver cancer properties.  
Zalevsky teaches of a method comprising administration to an individual having cancer a PD-1/PD-L1 axis inhibitor in combination with a TLR agonist (Zalevsky, ¶ 0002).  Zalevsky teaches that the TLR agonist may be a TLR7 agonist (Zalevsky, ¶ 0030).  Zalevsky teaches that the PD-1/PD-L1 inhibitor may be atezolizumab (Zalevsky, ¶ 0033) which meets the limitation of claims 24 and 25 and the antagonistic PD-L1 antibody of claims 18 and 23.  Zalevsky teaches that the PD-1/PD-L1 inhibitor may be nivolumab (Zalevsky, ¶ 0033) which meets the limitation of claim 19 and the antagonistic anti-PD1 antibody of claim 18.  Zalevsky teaches that the described methods may be used to treat liver cancer (Zalevsky, ¶ 00214).
	It would have been prima facie obvious to combine the TLR agonists of Dai with PD-1/PD-L1 axis inhibitor of Zalevsky.  The resulting combination would be a method of treating liver cancer comprising the administration of the compounds of Dai and a PD1/PD-L1 axis inhibitor.   One of ordinary skill in the art would have a reasonable expectation of success making such as combination because Zalevsky has already taught that such a combination is efficacious.  
Response to Arguments
Applicant argues, for reasons discussed above, that Dai should be disqualified as prior art for the purposes of the 35 USC § 103 rejections.
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
For reasons stated above, though Applicant has successfully disqualified Dai as prior art under 35 USC § 102(a)(2), Dai is maintained as prior art under 35 USC § 102 (a)(1) and, as such, the 35 USC § 103 rejections stand.

Claims 1-19 and 20-26  are rejected under 35 U.S.C. 103 as being obvious over Dai (Dai, et al., WO 2018/050571; published 03/22/2018, of record), Ren (Ren, et al., Oncology Letters 11: 2965-2960; 2016, of record) and Zalevsky (Zalevsky, et al., WO 2019036031 A2; Published 02/21/2019, of record) as applied to claims 1-17, 18-20 and 23-26  above, and in further view of Codarri-Deak (Codarri-Deak, et al., US 10,287,352 B2; Issued 03/14/2019, of record).
The combined teachings of Dai, Ren and Zalevsky are discussed above.  
The combined teachings of Dai, Ren and Zalevsky do not teach that the anti-PD1 antibody has a VH sequence of SEQ ID NO:5 and a VL sequence of SEQ ID NO:6 as required in claims 21 and 22.
Codarri-Deak teaches of humanized anti-PD-1 VH and VL sequences.  These sequences are denoted SEQ ID NO:45 and SEQ ID NO:46, respectively (Codarri-Deak, p 62, Table C).  SEQ ID NO:45 from Codarri-Deak is the same as SEQ ID NO:5 from the instant application and SEQ ID NO:46 from Codarri-Deak is the same as SEQ ID NO:6 from the instant application.  
It would be obvious to one of ordinary skill in the art to use the antibody of Codarri-Deak in the method rendered obvious by the combined teachings of Daiwould be a method comprising administration of the compounds of Dai and a PD-1/PD-L1 axis inhibitor.  The nexus behind this combination is the orthogonal anti-cancer effects of PD-1/PD-L1 blockade and agonizing TLR7.  Zalevsky teaches “The complementary biological mechanisms of a PD-1/PD-L1 axis inhibitor with… a TLR agonist targeting the innate immune system and myeloid cell pathways, are ideal to synergistically activate the immune system to enhance efficacy” (Zalevsky, ¶ 0016).  One of ordinary skill in the art would have a reasonable expectation of success making this combination because: 1) TLR7 agonists are known to have anti-liver cancer properties individually, 2) PD-1/PD-L1 blockade is known to have anti-liver cancer properties individually and 3) there is evidence that there is a synergistic effect when the two modes of treatment are combined.  Regarding the use of an anti-PD1 antibody comprising a VH of an amino acid sequence of SEQ ID NO:5 and a VL of an amino acid sequence of SEQ ID NO:6 instead of nivolumab or any other anti-PD-1 antibody, this would be an obvious simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant argues, for reasons discussed above, that Dai should be disqualified as prior art for the purposes of the 35 USC § 103 rejections.
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
For reasons stated above, though Applicant has successfully disqualified Dai as prior art under 35 USC § 102(a)(2), Dai is maintained as prior art under 35 USC § 102 (a)(1) and, as such, the 35 USC § 103 rejections stand.


Claims 1-17, 18-20 and 23-31 are rejected under 35 U.S.C. 103 as being obvious over Dai (Dai, et al., WO 2018/050571; published 03/22/2018, of record) and Ren (Ren, et al., Oncology Letters 11: 2965-2960; 2016, of record) and Zalevsky (Zalevsky, et al., WO 2019036031 A2; Published 02/21/2019, of record), as applied to claims 1-17, 18-20 and 23-26  above and in further view of Hato (Hato, et al., Immunotherapy (2016) 8(3), 299-313, of record).
The combined teachings of Dai, 
None of Dai, Ren or Zalevsky teach a method further comprising administration of an anti-angiogenic agent in the combination therapy.  The combined teachings of Dai, Ren do not teach the administration of an anti-angiogenic compound which is sorafenib or bevacizumab.  
Hato teaches of the combination of VEGF inhibitors (the class of molecule to which sorafenib and bevacizumab belong) and PD-1/PD-L1 inhibition.  Hato teaches that sorafenib and potentially other anti-angiogenic agents (such as bevacizumab) may be effective with immune checkpoint inhibition (such as PD-1/PD-L1) inhibition to counteract immune suppression in hepatocellular cancer (Hato, p 10, ¶ 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of the combined teachings of Dai, Ren, Zalevsky and Hato.  The resulting method would comprise administration to a cancer patient: 1) the compounds of Dai, 2) a PD-1/PD-L1 axis inhibitor and 3) sorafenib or bevacizumab.  The motivation for this combination is to avoid immunosuppressive induced by VEGF, which may deleteriously affect the immunomodulatory effects of the compounds of Dai and/or the PD-1/PD-L1 inhibitor.  One of ordinary skill in the art would have a reasonable expectation for success making such a combination because Hato reports anti-VEGF treatment may mitigate immunosuppression.  

Response to Arguments
Applicant argues, for reasons discussed above, that Dai should be disqualified as prior art for the purposes of the 35 USC § 103 rejections.
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
For reasons stated above, though Applicant has successfully disqualified Dai as prior art under 35 USC § 102(a)(2), Dai is maintained as prior art under 35 USC § 102 (a)(1) and, as such, the 35 USC § 103 rejections stand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-19 of U.S. Patent No. 10,752,630 in view of Hoang (Hoang, et al., Medicine (2016) 95:31, of record).
Claims 1-14 of the ‘630 patent are directed towards a composition defined by a Markush group.   Claims 1-17, of the instant application are drawn in part to a method for the prophylaxis of liver cancer using a compound of this Markush group.  Claims 16-19 of the ‘630 patent teach a method of treating hepatitis B virus infection comprising administration of the claimed compounds.
The ‘630 patent does not teach a method of prophylaxis of liver cancer using the compounds of the ‘630 patent
Hoang, however, makes up for this deficiency. 
Hoang teaches that antiviral therapy was associated with a 72% reduced risk of hepatocellular cancer (HCC) amongst patients with hepatitis B (Hoang, p 5, ¶ 5).
It would have been prima facie obvious at the time of the effective filing date to administer the compounds of the ‘630 patent to patients with a hepatitis B infection a means for providing prophylaxis of hepatocellular cancer.  One of skill in the art would have been motivate to do so by the teachings of Hoang et al regarding the etiological link between hepatitis B infection and the reduced risk of hepatocellular cancer in patients with hepatitis B infections treated with anti-viral therapy.
	Regarding instant claim 17, it is within the purview of one of skill in the art to provide a composition of an active agent in a pharmaceutically acceptable, therapeutically inert carrier.

Response to Arguments
Applicant argues that, based on the teachings of the ‘630 patent and Hoang, that one of ordinary skill the art would not arrive at the conclusion any antiviral compound would have the same benefit in treating liver cancer.  Applicant further argues that the teachings of Hoang are not specific enough to demonstrate that the Applicant’s claimed compounds could themselves be effective against CRC.
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
	Regarding the CRC argument, Examiner notes that the acronym “CRC” is used in the art to refer to colorectal cancer, whereas the instant claims are directed to a method for the treatment or prophylaxis of liver cancer.  Applicant did not supply any alternative definitions of “CRC” and, as such, examiner will address this argument as if “CRC” were a typo and “liver cancer” was used instead.
	Regarding Applicant’s argument that one of ordinary skill in the art would not arrive at the conclusion that any antiviral compound would have the same benefit in treating liver cancer, examiner points out that the claims rejected (claims 1-17) are drawn toward “a method of treatment or prophylaxis of liver cancer”.  While the ‘630 patent and Hoang do not collectively teach the compounds of the instant application for treatment of liver cancer (as was argued by Applicant), they do collectively teach the compounds of the instant application for prophylaxis of liver cancer.  The claims of the ‘630 patent are drawn towards the use of the compounds of the instant application in a method for treating hepatitis B infection, and hence qualifies as an “antiviral therapy for hepatitis B”.  Hoang teaches that antiviral therapies for hepatitis B reduce the risk of hepatocellular cancer in hepatitis B patients.  Hence, the compounds of the instant application would act as a prophylaxis for liver cancer when given as an antiviral therapy for hepatitis B to hepatitis B patients.  

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,233,184 in view of Hoang (Hoang, et al., Medicine (2016) 95:31, of record).
Claims 1-28 of the ‘184 patent are directed towards compounds required for instant claims 1-14 and 17.  Claims 1-17, of the instant application are drawn in part to a method for the prophylaxis of 
The claims of the ‘184 patent do not teach the prophylaxis of liver cancer.
Hoang, however, makes up for this deficiency. 
Hoang teaches that antiviral therapy was associated with a 72% reduced risk of hepatocellular cancer (HCC) amongst patients with hepatitis B (Hoang, p 5, ¶ 5).
It would have been prima facie obvious at the time of the effective filing date to administer the compounds of the ‘184 patent to patients with a hepatitis B infection a means for providing prophylaxis of hepatocellular cancer.  One of skill in the art would have been motivate to do so by the teachings of Hoang et al regarding the etiological link between hepatitis B infection and the reduced risk of hepatocellular cancer in patients with hepatitis B infections treated with anti-viral therapy.
Response to Arguments
Applicant argues that, based on the teachings of the ‘184 patent and Hoang, that one of ordinary skill the art would not arrive at the conclusion any antiviral compound would have the same benefit in treating liver cancer.  
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that one of ordinary skill in the art would not arrive at the conclusion that any antiviral compound would have the same benefit in treating liver cancer, examiner points out that the claims rejected (claims 1-17) are drawn toward “a method of treatment or prophylaxis of liver cancer”.  While the ‘184 patent and Hoang do not collectively teach the compounds of the instant application for treatment of liver cancer (as was argued by Applicant), they do collectively teach the compounds of the instant application for prophylaxis of liver cancer.  The claims of the ‘184 patent are drawn towards the use of the compounds of the instant application in a method for treating hepatitis B infection, and hence qualifies as an “antiviral therapy for hepatitis B”.  Hoang teaches that antiviral therapies for hepatitis B reduce the risk of hepatocellular cancer in hepatitis B patients.  Hence, the compounds of the instant application would act as a prophylaxis for liver cancer when given as an antiviral therapy for hepatitis B to hepatitis B patients.  

Conclusion
Claims 1-31 are rejected.
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN L VAN DRUFF/               Examiner, Art Unit 1643                                                                                                                                                                                                                                                                            

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643